DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of July 5, 2022. 
Claims 1-10 and 12-20 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the claims have been fully considered and are persuasive.  Therefore, the objections to the claims as presented in the Office Action of April 22, 2022 has been withdrawn. However, new objections to the claims are presented below based on the amendments to the claims presented in the Amendment of 5 July 2022.
Applicant’s arguments/amendments with respect to the interpretation and rejections of claims under 35 USC §112(f) and 35 USC §112(b) have been fully considered and are persuasive. Therefore, the interpretation and rejections of claims under 35 USC §112(f) and 35 USC §112(b) as presented in the Office Action of April 22, 2022 have been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims 1-10 and 12-20 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
Applicant respectfully disagrees with the Examiner that the claims would be directed to an abstract idea. 
Since the Office's current eligibility guidance is found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), and particularly Sections 2103 through 2106.07(c), Applicant in the following refers to the MPEP, rather than the October 2019 Guidelines that were cited by the Examiner in the Office Action. 
The Examiner has argued that claim 1 concerns a mental process, i.e., a process that can reasonably be performed in the human mind using pen and paper. It would thus be an abstract idea. Office Action, page 11. 
The Examiner comes to this conclusion by arguing that claim 1 would recite the limitation of calculating a navigation route and recalculating the navigation route from time to time. 
Applicant considers this argument to be irrelevant, as it is based on a single limitation of claim 1, while leaving all other limitations of claim 1 completely aside. 
MPEP 2106.04 specifically instructs to determine, whether the claim as a whole is directed to a judicial exception or not. 
Specifically, MPEP 2106.04 provides that the 'directed to' inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon. Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis). 
When properly considering the claim as a whole, it is apparent that the claim concerns a method for calculating an augmented reality (AR) overlay for displaying a navigation route on an augmented reality (AR) display unit. Various method steps recite that a display is provided on the AR display unit. 
Such an augmented reality display cannot be generated in the human mind or with pen and paper. Thus, the claim is patent eligible in step 2A.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that the amended independent claim is not directed to an abstract idea because the claim is not directed to a mental process that the performances of the limitations cannot be practicably applied in the human mind. Also, Applicant argues that, ‘Applicant considers this argument to be irrelevant, as it is based on a single limitation of claim 1, while leaving all other limitations of claim 1 completely aside.’ and ‘MPEP 2106.04 specifically instructs to determine, whether the claim as a whole is directed to a judicial exception or not.’ However, the Examiner respectfully disagrees. While applicant asserts the steps in claim 1, such as ‘calculating a navigation route’ and ‘repeatedly recalculating the navigation route’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed/calculated by a human mentally or with aid of pen and paper. Although, the claim recites the limitation of calculating an AR overlay, overlaying an indication of the recalculated navigation route on the AR display unit at least at the predefined first distance before the branch-off point, overlaying the overview of the recalculated route on the AR display unit and the operating option of switching back and forth between the overview of the recalculated route on the AR display unit and an overview of a previously calculated route on the AR display unit, and calculating the AR overlay for displaying the route overview of the recalculated route and the previously calculated route such that the course of the relevant route is displayed on the AR display unit up to the destination, the additional details do not alter the performance of the limitation. The calculating and overlaying steps do not elevate this limitation from insignificant extra-solution activity. The calculating and overlaying steps are recited at a high level of generality (i.e. as a general means of displaying) and amounts to mere post solution actions, and the mere displaying of data is a well understood, routine, and conventional function. The claims as a whole merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. As such, the Examiner submits that a person could perform calculating a navigation route and repeatedly recalculating the navigation route, either mentally or using pen and paper. Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, lines 1-2, “the head-up display” should read “a head-up display”.
Claim 12, line 2, “the smartglasses” should read “a smartglasses”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claim (claim 1) recites the limitation of calculating the navigation route and repeatedly recalculating the navigation route. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the data and calculates and recalculates the navigation route. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply calculating the navigation route and repeatedly recalculating the navigation route in his/her mind or by a human using a pen and paper. The mere nominal recitation of a navigation system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of calculating an AR overlay, overlaying an indication of the recalculated navigation route on the AR display unit at least at the predefined first distance before the branch-off point, overlaying the overview of the recalculated route on the AR display unit and the operating option of switching back and forth between the overview of the recalculated route on the AR display unit and an overview of a previously calculated route on the AR display unit, calculating the AR overlay for displaying the route overview of the recalculated route and the previously calculated route such that the course of the relevant route is displayed on the AR display unit up to the destination, and a navigation system. The calculating and overlaying steps are recited at a high level of generality (i.e. as a general means of displaying) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The navigation system merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The navigation system is recited at a high level of generality and merely automate the calculating and recalculating steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 and 12-20 depend from claim 1. 
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.
As such, claims 1-10 and 12-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al., US 2009/0005961 A1, hereinafter referred to as Grabowski, in view of Bostick et al., US 2016/0284125 A1, hereinafter referred to as Bostick, and further in view of Szczerba et al., US 2010/0292886 A1, hereinafter referred to as Szczerba, respectively.
As to claim 1, Grabowski teaches a method for calculating an AR overlay for displaying a navigation route on an AR display unit (see at least FIG. 1 and Abstract, Grabowski), wherein the navigation route is calculated by a navigation system, wherein the navigation route is repeatedly recalculated by the navigation system (see at least paragraphs 146-150 regarding the calculation of the route of the virtual cable, Grabowski), and wherein the AR overlay is calculated such that an indication of the recalculated route is overlaid on the AR display unit at least at a predefined first distance before a branch-off point (see at least FIG. 9 and paragraphs 538-539 regarding the system may present the driver with several alternative routes to the same destination. For example, a tourist may want to choose from several alternative scenic routes by correlating them with the surrounding scenery. Or a driver stuck in a traffic jam on a highway may decide to take an exit if the system indicates that taking such exit will result in a reasonable alternative route. Such indication may be accomplished by displaying more than one virtual cable at the same time, each delineating a different route. The alternate virtual cables should be easily distinguishable from the original one, Grabowski).
Grabowski does not explicitly teach wherein a driver is given an operating option of overlaying an overview of the recalculated route on the AR display unit or wherein the AR overlay for displaying the route overview of the recalculated route and the previously calculated route is calculated such that the relevant route is displayed on the AR display unit up to a destination of the route.
However, Bostick teaches wherein a driver is given an operating option of overlaying an overview of the recalculated route on the AR display unit (see at least paragraphs 22 regarding multiple paths may be presented to a wearer of AR display device 120, offering options and indicating information associated with the path options. See also at least FIGS. 2A-3A paragraphs 34-47. See also at least claim 5 regarding the computing device receiving a selection to display information indicating the conditions and attributes of the path, wherein the selection is based on a user gesture detected by a camera aligned to the direction of view of the augmented reality display device; and the computing device initiating a display of the information indicating the conditions and attributes of the path, based on an analysis of the social media content, wherein the augmented reality display device displays the information as a virtual overlay of a real-world view of the augmented reality display device); and wherein the AR overlay for displaying the route overview of the recalculated route and the previously calculated route is calculated such that the relevant route is displayed on the AR display unit up to a destination of the route (see at least FIGS. 2B-4 and paragraphs 57-60 regarding in response to receiving the decision to display path virtual images, and determining the path images from the input of data, virtual overlay program 400 sends path overlay images to display on the real-world view to AR display device 120 (step 480)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Bostick which teaches wherein a driver is given an operating option of overlaying an overview of the recalculated route on the AR display unit and wherein the AR overlay for displaying the route overview of the recalculated route and the previously calculated route is calculated such that the relevant route is displayed on the AR display unit up to a destination of the route with the system of Grabowski as both systems are directed to a system and method for providing navigation systems and displaying virtual pathway information on an augmented reality display device, and one of ordinary skill in the art would have recognized the established utility of having wherein a driver is given an operating option of overlaying an overview of the recalculated route on the AR display unit and wherein the AR overlay for displaying the route overview of the recalculated route and the previously calculated route is calculated such that the relevant route is displayed on the AR display unit up to a destination of the route and would have predictably applied it to improve the system of Grabowski.
Grabowski, as modified by Bostick, does not explicitly teach wherein the driver is given an operating option of switching back and forth between the overview of the recalculated route on the AR display unit and an overview of a previously calculated route on the AR display unit.
However, such matter is taught by Szczerba (see at least paragraphs 190-196 regarding based upon analysis of information received, estimated impacts to travel time and other factors such as safety along the planned route can be evaluated, and when the factors warrant changing the planned travel route, options to modify the planned travel route can be projected upon the windscreen. In the alternative, the navigational system can, upon the factors passing some threshold, determine a new planned travel route and signal an alert to the operator of the changed route. Graphical cues to perceived factors affecting travel can be registered to the view of the operator, for example, if a lane is closed ahead due to construction, a graphic pattern can be projected upon the operator's view of that lane to show that a different lane is preferred. In the event factors affecting travel warrant suggestion of a new planned travel route or alternative planned travel routes, a graphically map with outlined routes can be temporarily projected upon the windscreen to aid in selection of the new route by the operator. Such graphics can include projected travel times, changes to projected distance to be traveled, waypoints along suggested routes such as refueling or recharging stations, affects to projected fuel economy of suggested routes, and other similar information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Szczerba which teaches wherein the driver is given an operating option of switching back and forth between the overview of the recalculated route on the AR display unit and an overview of a previously calculated route on the AR display unit with the system of Grabowski, as modified by Bostick, as both systems are directed to a system and method for providing navigation systems and displaying virtual pathway information on an augmented reality display device, and one of ordinary skill in the art would have recognized the established utility of having wherein the driver is given an operating option of switching back and forth between the overview of the recalculated route on the AR display unit and an overview of a previously calculated route on the AR display unit and would have predictably applied it to improve the system of Grabowski as modified by Bostick.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Grabowski, as modified by Bostick, does not explicitly teach wherein the AR overlay is calculated before the recalculated route is overlaid such that the driver is given the indication of the recalculated route, with an operating suggestion as to how the driver can have the route overview for the recalculated route overlaid.
However, such matter is taught by Szczerba (see at least paragraphs 190-196 regarding  the navigational system can, upon the factors passing some threshold, determine a new planned travel route and signal an alert to the operator of the changed route. Graphical cues to perceived factors affecting travel can be registered to the view of the operator, for example, if a lane is closed ahead due to construction, a graphic pattern can be projected upon the operator's view of that lane to show that a different lane is preferred. In the event factors affecting travel warrant suggestion of a new planned travel route or alternative planned travel routes, a graphically map with outlined routes can be temporarily projected upon the windscreen to aid in selection of the new route by the operator).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Szczerba which teaches wherein the AR overlay is calculated before the recalculated route is overlaid such that the driver is given the indication of the recalculated route, with an operating suggestion as to how the driver can have the route overview for the recalculated route overlaid with the system of Grabowski, as modified by Bostick, as both systems are directed to a system and method for providing navigation systems and displaying virtual pathway information on an augmented reality display device, and one of ordinary skill in the art would have recognized the established utility of having wherein the AR overlay is calculated before the recalculated route is overlaid such that the driver is given the indication of the recalculated route, with an operating suggestion as to how the driver can have the route overview for the recalculated route overlaid and would have predictably applied it to improve the system of Grabowski as modified by Bostick.
As to claim 4, Grabowski teaches wherein, prior to the route overview being overlaid, a driving situation is assessed and the route overview is only overlaid if the result of the driving situation assessment is that the driving situation does not require increased attention from the driver (see at least paragraph 243, Grabowski).
As to claim 5, Grabowski teaches wherein the AR overlay is calculated at a certain second distance before the branch-off point such that the recalculated route is displayed next to the previously overlaid route, wherein a navigation path for one of the two routes extends to the branch-off point and the other navigation path continues past the branch-off point (see at least FIG. 9 and paragraphs 538-539 regarding the system may present the driver with several alternative routes to the same destination. For example, a tourist may want to choose from several alternative scenic routes by correlating them with the surrounding scenery. Or a driver stuck in a traffic jam on a highway may decide to take an exit if the system indicates that taking such exit will result in a reasonable alternative route. Such indication may be accomplished by displaying more than one virtual cable at the same time, each delineating a different route. The alternate virtual cables should be easily distinguishable from the original one, Grabowski).
As to claim 6, Grabowski teaches wherein the AR overlay for displaying the recalculated route is calculated such that it has a different color to the AR overlay for showing the previously calculated route (see at least paragraph 185 regarding the virtual cable may be displayed as an object that is solid and in any color that the display apparatus being used could be made to provide, Grabowski).
As to claim 7, Grabowski does not explicitly teach wherein the route that would take the most time is displayed in a red or orange color, whereas the route that is more attractive in terms of time is displayed in a blue or green color.
However, such matter is taught by Bostick (see at least paragraph 28 regarding the information from the analysis of social media source 160 is used to indicate trails and paths that are in good condition, such as by a designated color of the path lines, for example, green overlaid on AR display device 120. Trails or paths in bad or dangerous condition may be depicted with a red color, for example).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Bostick which teaches wherein the route that would take the most time is displayed in a red or orange color, whereas the route that is more attractive in terms of time is displayed in a blue or green color with the system of Grabowski as both systems are directed to a system and method for providing navigation systems and displaying virtual pathway information on an augmented reality display device, and one of ordinary skill in the art would have recognized the established utility of having wherein the route that would take the most time is displayed in a red or orange color, whereas the route that is more attractive in terms of time is displayed in a blue or green color and would have predictably applied it to improve the system of Grabowski.
As to claim 8, Grabowski teaches wherein the route not followed by the vehicle is hidden after the navigation system has identified which route the vehicle is following (see at least FIG. 9 and paragraph 539 regarding an original virtual cable VC, which is continuous, and one alternate virtual cable VC.sub.a, which has easily noticeable gaps. Of course different image type combinations could also be used. As soon as the system senses that the driver actually has followed one of the alternative routes, the original virtual cable should disappear and the chosen alternate virtual cable VC.sub.a would become the new main virtual cable. At such time, the image type of the alternate virtual cable VC.sub.a should change to the image type of the original virtual cable, Grabowski).
As to claim 9, Grabowski teaches wherein the activation of the turn signal of the vehicle or a corresponding user input via an operating unit or a spoken command is evaluated by the navigation system in order to identify which route the vehicle is following (see at least paragraph 542 regarding the driver indicates interest, for example by a voice command or pressing a button, the virtual cable could be recalculated to lead the driver to such point of interest., Grabowski).
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 12, Grabowski teaches wherein the display unit is the head-up display HUD or the smart-glasses (see at least FIG. 1 and Abstract, Grabowski).
As to claim 13, Grabowski teaches a motor vehicle, wherein the motor vehicle comprises the device of claim 10 (see at least Abstract and paragraph 3, Grabowski).
As to claim 14, Grabowski teaches a non-transitory computer-readable medium including contents that, when executed on a computer, cause the method for calculating the AR overlay for displaying the navigation route on the AR display unit of claim 1 to be executed (see at least paragraphs 221-234, Grabowski).
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 5 and is rejected under the same rational.

Claim(s) 3, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al., US 2009/0005961 A1, hereinafter referred to as Grabowski, in view of Bostick et al., US 2016/0284125 A1, hereinafter referred to as Bostick and Szczerba et al., US 2010/0292886 A1, hereinafter referred to as Szczerba, and further in view of Ng-Thow-Hing et al., US 2016/0003636 A1, hereinafter referred to as Ng-Thow-Hing, respectively.
As to claim 3, Grabowski, as modified by Bostick and Szczerba, does not explicitly teach wherein the AR overlay for the route overview is calculated such that it is zoomable, wherein a zooming operation can be carried out by operating a steering wheel.
However, such matter is taught by Ng-Thow-Hing (see at least paragraphs 85 and 169-171 regarding he HUD component 100 may gradually adjust the camera perspective to zoom in or fly in from a birds-eye-view, layout view, overhead view, zoomed-out view, or third-person view to a zoomed-in view, first-person view, street-level view, etc).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ng-Thow-Hing which teaches wherein the AR overlay for the route overview is calculated such that it is zoomable, wherein a zooming operation can be carried out by operating a steering wheel with the system of Grabowski, as modified by Bostick and Szczerba, as both systems are directed to a system and method for providing navigation systems and displaying virtual pathway information on an augmented reality display device, and one of ordinary skill in the art would have recognized the established utility of having wherein the AR overlay for the route overview is calculated such that it is zoomable, wherein a zooming operation can be carried out by operating a steering wheel and would have predictably applied it to improve the system of Grabowski as modified by Bostick and Szczerba.
As to claim 17, Grabowski teaches wherein, prior to the route overview being overlaid, a driving situation is assessed and the route overview is only overlaid if the result of the driving situation assessment is that the driving situation does not require increased attention from the driver (see at least paragraph 243, Grabowski).
As to claim 19, Grabowski teaches wherein the AR overlay is calculated at a certain second distance before the branch-off point such that the recalculated route is displayed next to the previously overlaid route, wherein a navigation path for one of the two routes extends to the branch-off point and the other navigation path continues past the branch-off point (see at least FIG. 9 and paragraphs 538-539 regarding the system may present the driver with several alternative routes to the same destination. For example, a tourist may want to choose from several alternative scenic routes by correlating them with the surrounding scenery. Or a driver stuck in a traffic jam on a highway may decide to take an exit if the system indicates that taking such exit will result in a reasonable alternative route. Such indication may be accomplished by displaying more than one virtual cable at the same time, each delineating a different route. The alternate virtual cables should be easily distinguishable from the original one, Grabowski).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SHIMODA et al. (WO 2018070193 A1) regarding a technology for a head-up display device using AR (Augmented Reality).
KO (US 2016/0155268 A1) regarding a system and method for generating an object indicating a relationship between the calculated average speed and an event speed corresponding to the specific event; and outputting the generated object through augmented reality.
LEE et al. (US 2017/0187963 A1) regarding a system and method for controlling the display unit to display the graphic image on an area of the windshield based on the determined information of the object.
ISRAEL (DE 102012215038 A1) regarding a system and method for providing navigation information to a driver of a vehicle on a head-up display by projection onto the roadway.
Liubakka et al. (US 2018/0067307 A1) regarding a motor vehicle heads-up display system includes an organic light emitting diode (OLED) screen positioned in contact with a vehicle window.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666